SHIVERS, Chief Judge.
Appellant, Edward Jackson Morris, appeals the trial court’s summary denial of his motion for post-conviction relief, brought pursuant to Fla.R.Crim.P. 3.850, in which he raised four grounds for relief. We find that the trial court properly denied relief as to three of those grounds. With regard to appellant’s fourth ground, however — that his guilty plea was involuntarily entered — we reverse and remand for the trial court to either attach those portions of the files and records conclusively showing appellant to be entitled to no relief, or to order the State Attorney to file an answer and thereafter determine whether an evi-dentiary hearing is required. Fla.R. Crim.P. 3.850. Although the trial court stated in the order that its denial was based on portions of the record, those portions were not attached to the order.
Accordingly, we affirm in part, reverse, and remand for further proceedings.
ERVIN and NIMMONS, JJ., concur.